DETAILED ACTION
This office action is in response to applicant’s amendments filed on 09/28/2021.
Currently claims 13, 16, 18, 19, 21, 23-27, 29 and 31 are pending in the application.
EXAMINER’S AMENDMENT
Rejoinder
Independent claim 13 is allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on 05/13/2021, is hereby withdrawn and claims 23-24 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 23-24 require all the limitations of allowable independent claim 13.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
In light of applicant’s amendments filed on 09/28/2021,
Claims 13, 16, 18, 19, 21, 23-27, 29 and 31 are allowed. The reasons for allowance provided in Office Action of 12/15/2021. However, the examiner included the reasons for allowance for completeness of the action.
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 13 is allowable because the closest prior art US Patent Pub # US 2015/0371921 A1 to Tanaka teaches, a semiconductor device comprising, a lead frame (1; Fig. 1b; [0031]; i.e. lead frame) on which a semiconductor element (2; Fig. 1b; [0031]; i.e. power semiconductor element) is mounted (Fig. 1b; [0031]); 
an inner lead (3a and 3b; Fig. 1b; [0031]; i.e. bonding wire) connected to an electrode (one of the terminals located on top of the semiconductor element 2) of the semiconductor element (2) (Fig. 1b; [0031]; there would be multiple such inner leads 3a and 3b); and 
a first resin (4; Fig. 1b; [0031]; i.e. molding resin) and a second resin (11; Fig. 1b; [0031] – [0032]; i.e. insulating layer made of epoxy resin and ceramic filler) that seal one portion of the lead frame (1), the semiconductor element (2), and the inner lead (3a and 3b) (Fig. 1b; [0031]), 

    PNG
    media_image1.png
    442
    662
    media_image1.png
    Greyscale

wherein, when a face (top) on a side of the lead frame (1) on which the semiconductor element (2) is mounted is assumed to be a mounting face and a face (bottom) on a side opposite to that of the mounting face is assumed to be a heat dissipating face (with a heat-dissipating plate 12) (Fig. 1b; [0031] - [0032]), 
a frame-form projection (11a; Fig. 1b; [0033]; i.e. curved area) is provided in an outer peripheral end portion (of the middle portion of the lead frame 1, which is the main portion of the lead frame 1 having both semiconductor element 2 and heat-dissipating plate 12) of the heat dissipating face (bottom face of the lead frame 1), 
an element sealing portion (top sealing portion of lead frame 1) that covers one portion of the inner lead (3a and 3b) and the semiconductor element (2) is molded on the mounting face (top of lead frame 1) using the first resin (4) (Fig. 1b; [0031] – [0032]), and 

However, neither Tanaka nor any cited prior art, appear to explicitly disclose, in context, two opposing sides of the frame-form projection and a first thin molded portion that covers a region between the two sides are integrally molded using the second resin, two other opposing sides of the frame-form projection are molded using the first resin; a second thin molded portion that covers one portion of a surface of the element sealing portion and the inner lead exposed in the element sealing portion is molded using the second resin; wherein two sides of the frame-form projection molded using the first resin are covered with the second resin.
Specifically, the aforementioned ‘two opposing sides of the frame-form projection and a first thin molded portion that covers a region between the two sides are integrally molded using the second resin, two other opposing sides of the frame-form projection are molded using the first resin; a second thin molded portion that covers one portion of a surface of the element sealing portion and the inner lead exposed in the element sealing portion is molded using the second resin; wherein two sides of the frame-form projection molded using the first resin are covered with the second resin,’ is material to the inventive concept of the application at hand to achieve a highly reliable semiconductor device with excellent heat dissipation and insulating properties at low cost.


Amended independent claim 27 is allowable because the closest prior art US Patent Pub # US 2015/0371921 A1 to Tanaka teaches, a power conversion device including an inverter that includes one or more semiconductor devices (Fig. 1a and 1b; [0029], [0031]), and 
Note: Tanaka teaches in para. [0029] that the two-in-one module is a module containing two transistors corresponding to one arm serving as the basic constitutional unit of an inverter.

    PNG
    media_image1.png
    442
    662
    media_image1.png
    Greyscale

wherein each of the one or more semiconductor devices comprises, 
a lead frame (1; Fig. 1b; [0031]; i.e. lead frame) on which a semiconductor element (2; Fig. 1b; [0031]; i.e. power semiconductor element) is mounted (Fig. 1b; [0031]); 
an inner lead (3a and 3b; Fig. 1b; [0031]; i.e. bonding wire) connected to an electrode (one of the terminals located on top of the semiconductor element 2) of the semiconductor element (2) (Fig. 1b; [0031]; there would be multiple such inner leads 3a and 3b); and 

when a face (top) on a side of the lead frame (1) on which the semiconductor element (2) is mounted is assumed to be a mounting face and a face (bottom) on a side opposite to that of the mounting face is assumed to be a heat dissipating face (with a heat-dissipating plate 12) (Fig. 1b; [0031] - [0032]), 
a frame-form projection (11a; Fig. 1b; [0033]; i.e. curved area) is provided in an outer peripheral end portion (of the middle portion of the lead frame 1, which is the main portion of the lead frame 1 having both semiconductor element 2 and heat-dissipating plate 12) of the heat dissipating face (bottom face of the lead frame 1), 
an element sealing portion (top sealing portion of lead frame 1) that covers one portion of the inner lead (3a and 3b) and the semiconductor element (2) is molded on the mounting face (top of lead frame 1) using the first resin (4) (Fig. 1b; [0031] – [0032]), and 
wherein heatsinks (12) are disposed (Fig. 1b; [0032]);
each of the heatsinks (12) is one portion of a frame body (frame body of Fig. 1b) of the inverter (semiconductor device is part of the inverter) or the motor (Fig. 1b; [0029], [0032]),
Furthermore, Applicant’s Admitted Prior Art JP-5946962B to Kanazawa teaches, the power conversion device (100; Fig. 1; [0014]; i.e. power conversion device) includes a motor (200; Fig. 1; [0014]; i.e. motor);
However, neither Tanaka nor any cited prior art, appear to explicitly disclose, in context, two opposing sides of the frame-form projection and a first thin molded portion that covers a region between the two sides are integrally molded using the second resin, two other opposing sides of the frame-form projection are molded using the first resin; a second thin molded portion that covers one portion of a surface of the element sealing portion and the inner lead exposed in the element sealing portion is molded using the second resin; two sides of the frame-form projection molded using the first resin are covered with the second resin; heatsinks are disposed on the first thin molded portion and the second thin molded portion of the semiconductor device.
Specifically, the aforementioned ‘two opposing sides of the frame-form projection and a first thin molded portion that covers a region between the two sides are integrally molded using the second resin, two other opposing sides of the frame-form projection are molded using the first resin; a second thin molded portion that covers one portion of a surface of the element sealing portion and the inner lead exposed in the element sealing portion is molded using the second resin; two sides of the frame-form projection molded using the first resin are covered with the second resin; heatsinks are disposed on the first thin molded portion and the second thin molded portion of the semiconductor device,’ is material to the inventive concept of the application at hand to achieve a highly reliable semiconductor device with excellent heat dissipation and insulating properties at low cost.

Amended independent claim 29 is allowable because the closest prior art US Patent Pub # US 2015/0371921 A1 to Tanaka teaches, a power conversion device including an inverter that includes one or more semiconductor devices (Fig. 1a and 1b; [0029], [0031]), and 
Note: Tanaka teaches in para. [0029] that the two-in-one module is a module containing two transistors corresponding to one arm serving as the basic constitutional unit of an inverter.

    PNG
    media_image1.png
    442
    662
    media_image1.png
    Greyscale

wherein each of the one or more semiconductor devices comprises, 
a lead frame (1; Fig. 1b; [0031]; i.e. lead frame) on which a semiconductor element (2; Fig. 1b; [0031]; i.e. power semiconductor element) is mounted (Fig. 1b; [0031]); 

a first resin (4; Fig. 1b; [0031]; i.e. molding resin) and a second resin (11; Fig. 1b; [0031] – [0032]; i.e. insulating layer made of epoxy resin and ceramic filler) that seal one portion of the lead frame (1), the semiconductor element (2), and the inner lead (3a and 3b) (Fig. 1b; [0031]), 
when a face (top) on a side of the lead frame (1) on which the semiconductor element (2) is mounted is assumed to be a mounting face and a face (bottom) on a side opposite to that of the mounting face is assumed to be a heat dissipating face (with a heat-dissipating plate 12) (Fig. 1b; [0031] - [0032]), 
a frame-form projection (11a; Fig. 1b; [0033]; i.e. curved area) is provided in an outer peripheral end portion (of the middle portion of the lead frame 1, which is the main portion of the lead frame 1 having both semiconductor element 2 and heat-dissipating plate 12) of the heat dissipating face (bottom face of the lead frame 1), 
an element sealing portion (top sealing portion of lead frame 1) that covers one portion of the inner lead (3a and 3b) and the semiconductor 
wherein heatsinks (12) are disposed (Fig. 1b; [0032]);
each of the heatsinks (12) is joined to a frame body (frame body of Fig. 1b) of the inverter (semiconductor device is part of the inverter) or the motor (Fig. 1b; [0029], [0032]),
Furthermore, Applicant’s Admitted Prior Art JP-5946962B to Kanazawa teaches, the power conversion device (100; Fig. 1; [0014]; i.e. power conversion device) includes a motor (200; Fig. 1; [0014]; i.e. motor);
However, neither Tanaka nor any cited prior art, appear to explicitly disclose, in context, two opposing sides of the frame-form projection and a first thin molded portion that covers a region between the two sides are integrally molded using the second resin, two other opposing sides of the frame-form projection are molded using the first resin; a second thin molded portion that covers one portion of a surface of the element sealing portion and the inner lead exposed in the element sealing portion is molded using the second resin; two sides of the frame-form projection molded using the first resin are covered with the second resin, and heatsinks are disposed on the first thin molded portion and the second thin molded portion of the semiconductor device.
Specifically, the aforementioned ‘two opposing sides of the frame-form projection and a first thin molded portion that covers a region between the two sides are integrally molded using the second resin, two other opposing sides of the frame-form projection are molded using the first resin; a second thin molded portion that covers one portion of a surface of the element sealing portion and the inner lead exposed in the element sealing portion is molded using the second resin; two sides of the frame-form projection molded using the first resin are covered with the second resin, and heatsinks are disposed on the first thin molded portion and the second thin molded portion of the semiconductor device,’ is material to the inventive concept of the application at hand to achieve a highly reliable semiconductor device with excellent heat dissipation and insulating properties at a low cost.

Independent claim 31 is allowable because the closest prior art US Patent Pub # US 2015/0371921 A1 to Tanaka teaches, a semiconductor device comprising, a lead frame (1; Fig. 1b; [0031]; i.e. lead frame) on which a semiconductor element (2; Fig. 1b; [0031]; i.e. power semiconductor element) is mounted (Fig. 1b; [0031]); 
an inner lead (3a and 3b; Fig. 1b; [0031]; i.e. bonding wire) connected to an electrode (one of the terminals located on top of the semiconductor element 2) of the semiconductor element (2) (Fig. 1b; [0031]; there would be multiple such inner leads 3a and 3b); and 
a first resin (4; Fig. 1b; [0031]; i.e. molding resin) and a second resin (11; Fig. 1b; [0031] – [0032]; i.e. insulating layer made of epoxy resin 

    PNG
    media_image1.png
    442
    662
    media_image1.png
    Greyscale

when a face (top) on a side of the lead frame (1) on which the semiconductor element (2) is mounted is assumed to be a mounting face and a face (bottom) on a side opposite to that of the mounting face is assumed to be a heat dissipating face (with a heat-dissipating plate 12) (Fig. 1b; [0031] - [0032]), 
a frame-form projection (11a; Fig. 1b; [0033]; i.e. curved area) is provided in an outer peripheral end portion (of the middle portion of the lead frame 1, which is the main portion of the lead frame 1 having both semiconductor element 2 and heat-dissipating plate 12) of the heat dissipating face (bottom face of the lead frame 1), 
an element sealing portion (top sealing portion of lead frame 1) that covers one portion of the inner lead (3a and 3b) and the semiconductor 
wherein the element sealing portion (top sealing portion of lead frame 1) has a flat face (on top) parallel to the mounting face (top of lead frame 1) (Fig. 1b; [0031] – [0032]),
However, neither Tanaka nor any cited prior art, appear to explicitly disclose, in context, two opposing sides of the frame-form projection and a first thin molded portion that covers a region between the two sides are integrally molded using the second resin, two other opposing sides of the frame-form projection are molded using the first resin; a second thin molded portion that covers one portion of a surface of the element sealing portion and the inner lead exposed in the element sealing portion is molded using the second resin; a mounting face side frame-form projection is provided in an outer peripheral end portion of the flat face, two opposing sides of the mounting face side frame-form projection and a second thin molded portion that covers a region between the two sides are integrally molded using the second resin, and two other opposing sides of the mounting face side frame-form projection are molded using the first resin, wherein two sides of the mounting face side frame-form projection molded using the first resin are covered with the second resin.
Specifically, the aforementioned ‘two opposing sides of the frame-form projection and a first thin molded portion that covers a region between the two sides are integrally molded using the second resin, two other opposing sides of the frame-form projection are molded using the first resin; a second thin molded portion that covers one portion of a surface of the element sealing portion and the inner lead exposed in the element sealing portion is molded using the second resin; a mounting face side frame-form projection is provided in an outer peripheral end portion of the flat face, two opposing sides of the mounting face side frame-form projection and a second thin molded portion that covers a region between the two sides are integrally molded using the second resin, and two other opposing sides of the mounting face side frame-form projection are molded using the first resin, wherein two sides of the mounting face side frame-form projection molded using the first resin are covered with the second resin,’ is material to the inventive concept of the application at hand to achieve a highly reliable semiconductor device with excellent heat dissipation and insulating properties at low cost.
Dependent claims 16, 18, 19, 21 and 23-26 depend, directly or indirectly, on allowable independent claim 13. Therefore, claims 16, 18, 19, 21 and 23-26 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


01/12/2021

/CHARLES D GARBER/Supervisory Patent Examiner, Art Unit 2812